ACCEPTED
                                                                                               04-15-00074-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                         10/1/2015 10:19:09 AM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK


                                  NO. 04-15-00074-CV
                             In the Court of Appeals for the                  FILED IN
                                 Fourth District of Texas              4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                       10/1/2015 10:19:09 AM
                                                                           KEITH E. HOTTLE
                                   STACEY SCOTT,                                Clerk

                                                                 Appellant,

                                             vs.

      LARRY FURROW AND KELLER WILLIAMS LEGACY GROUP,
                                                                 Appellees.


                From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1125-CV-A
                        Honorable W.C. Kirkendall, Judge Presiding
                                 ______________________




                      BRIEF OF APPELLANT


                                                   Frederick D. Junkin
                                                   State Bar No. 11058030
                                                   fredjunkin@andrewskurth.com
                                                   Andrews Kurth LLP
                                                   600 Travis Street, Suite 4200
                                                   Houston, Texas 77002
                                                   (713) 220-4200
                                                   (713) 238-7387 (Facsimile)

                                                   ATTORNEY FOR APPELLANT
                                                   STACEY SCOTT

September 30, 2015                                 ORAL ARGUMENT REQUESTED


HOU:3588888.2
                                 LIST OF PARTIES AND COUNSEL
        Appellant Stacey Scott submits the following list of the parties to the trial

court's Final Judgment and their counsel.

Plaintiff / Appellant:

                  Stacey Scott
                  Appellate Counsel:1

                          Frederick D. Junkin
                          Andrews Kurth LLP
                          600 Travis, Suite 4200
                          Houston, Texas 77002


Defendants / Appellees:

                  Larry Furrow
                  Keller Williams Legacy Group

                  Counsel:

                          Scott F. Cline
                          Vaughan E. Waters
                          Thornton, Biechlin, Segrato,
                           Reynolds & Guerra, L.C.
                          100 N.E. Loop 410, Suite 500
                          San Antonio, Texas 78216-4741




        1
            Ms. Scott appeared pro se in the trial court.


HOU:3588888.2                                       ii
                                            TABLE OF CONTENTS
                                                                                                                 Page

LIST OF PARTIES AND COUNSEL ................................................................................. ii

TABLE OF CONTENTS ................................................................................................ iii
REFERENCES TO THE RECORD .....................................................................................v

INDEX OF AUTHORITIES............................................................................................. vi
STATEMENT OF THE CASE ...........................................................................................1

ISSUES PRESENTED ......................................................................................................2
STATEMENT OF FACTS.................................................................................................3
SUMMARY OF THE ARGUMENT ....................................................................................8

ARGUMENT AND AUTHORITIES ...................................................................................9

I.       Standard of review. ..........................................................................................9
II.      The trial court erred in granting the Claims Motion. ....................................10

         A.       The existence of public records reflecting the state of the
                  title to the waterfront lot does not foreclose application of
                  the discovery rule to Ms. Scott's claims. .............................................12

                  1.       The analysis in the trial court's letter ruling is contrary
                           to well-settled precedent. ..........................................................12
                  2.       The authorities cited in the trial court's letter ruling
                           did not support the entry of summary judgment. ......................15

         B.       The remaining grounds asserted in the Claims Motion
                  provide no foundation for affirming the Final Judgment. ...................16
                  1.       Defendants' reference to Ms. Scott's deposition
                           testimony does not support their limitations defense. ..............17




HOU:3588888.2                                             iii
                 2.       Defendants' reference to Ms. Scott's e-mail to the
                          sellers' counsel does not support their limitations
                          defense.......................................................................................19

                 3.       Defendants' reference to Ms. Scott's deposition
                          testimony does not establish an absence of disputed
                          issues of material fact regarding her claims..............................21

                 4.       Defendants'    unsupported      argument             regarding
                          conspiracy and fraud by non-disclosure claims
                          provides no basis for affirmance. ..............................................22

III.    The trial court erred in granting the Fees Motion. ........................................23

        A.       The Defendants were not entitled to pursue an award of
                 attorney's fees under the New Home Contract. ...................................24

                 1.       The Defendants were not parties to the agreement. ..................24
                 2.       The Defendants were not third-party beneficiaries of
                          the agreement. ...........................................................................25

        B.       The Final Judgment contains no findings supporting an
                 award of fees under Section 17.50(c) of the Business and
                 Commerce Code. .................................................................................27
CONCLUSION AND PRAYER .......................................................................................28
CERTIFICATE OF SERVICE ..........................................................................................30
CERTIFICATE OF COMPLIANCE ..................................................................................30

Appendices

        1.       Final Judgment

        2.       Order Granting Claims Motion

        3.       Property Listing for 1104 Peggy Lane

        4.       New Home Contract for 1104 Peggy Lane




HOU:3588888.2                                             iv
                          REFERENCES TO THE RECORD

Reference       Record Cited
  CR            Clerk's Record filed on March 12, 2015

  SCR-I         Supplemental Clerk's Record filed on March 24, 2015

  SCR-II        Supplemental Clerk's Record filed on April 29, 2015
  2SCR-I        Second Supplemental Clerk's Record (Vol. 1 of 3) filed on
                September 21, 2015

  2SCR-II       Second Supplemental Clerk's Record (Vol. 2 of 3) filed on
                September 21, 2015
  2SCR-III      Second Supplemental Clerk's Record (Vol. 3 of 3) filed on
                September 21, 2015




HOU:3588888.2                            v
                                       INDEX OF AUTHORITIES
                                                                                                     Page(s)
                                                   Cases
Booker v. Real Homes, Inc.,
  103 S.W.3d 487 (Tex. App.–San Antonio 2003, pet. denied) ............................ 10
City of Keller v. Wilson,
   168 S.W.3d 802 (Tex. 2005) .............................................................................. 10
ECC Parkway Joint Venture v. Baldwin,
  765 S.W.2d 504 (Tex. App.–Dallas 1989, writ denied) ..................................... 14

Exxon Mobil Chemical Co. v. Ford,
   187 S.W.3d 154 (Tex. App.–Beaumont 2006), aff'd in part, rev'd
   in part, 235 S.W.3d 615 (Tex. 2007) .................................................................. 15

Johnson v. Prudential Relocation Management Ltd. P'ship,
   918 S.W.2d 68 (Tex. App.–Eastland 1996, writ denied) ................................... 14
Jones v. Smith,
   649 S.W.2d 29 (Tex. 1983)................................................................................. 28
Lesieur v. Fryar,
   325 S.W.3d 242 (Tex. App.–San Antonio 2010, pet. denied) ......9, 24, 25, 26, 27
Lightfoot v. Weissgarber,
   763 S.W.2d 624 (Tex. App.–San Antonio 1989, writ denied) ........................... 14
Marker v. Garcia,
  185 S.W.3d 21 (Tex. App.–San Antonio 2005, no pet.) .................................... 28
Ojeda de Toca v. Wise,
   748 S.W.2d 449 (Tex. 1988) ........................................................8, 12, 13, 14, 16

Provident Life & Accident Ins. Co. v. Knott,
   128 S.W.3d 211 (Tex. 2003) .............................................................................. 10

Randall's Food Markets, Inc. v. Johnson,
  891 S.W.2d 640 (Tex. 1995) .............................................................................. 23
Rhône–Poulenc, Inc. v. Steel,
  997 S.W.2d 217 (Tex. 1999) .............................................................................. 10

HOU:3588888.2                                         vi
Ryland Group, Inc. v. Hood,
   924 S.W.2d 120 (Tex. 1996) .............................................................................. 10

Salinas v. Gary Pools, Inc.,
   31 S.W.3d 333 (Tex. App.–San Antonio 2000, no pet.) .................................... 14

Sudan v. Sudan,
   199 S.W.3d 291 (Tex. 2006) ................................................................................ 9

Swanson v. Stouffer & Associates, LLP,
  No. 03-12-00071-CV, 2014 WL 2522145 (Tex. App.–Austin May
  30, 2014, no pet.) ..........................................................................................15, 16

Tawes v. Barnes,
  340 S.W.3d 419 (Tex. 2011) ........................................................................25, 26
Valence Operating Co. v. Dorsett,
   164 S.W.3d 656 (Tex. 2005) ................................................................................ 9

                                                     Statutes
Tex. Bus. & Com. Code Ann. § 17.50(c) (West 2011) .......................................... 27

                                                       Rules
Tex. R. Civ. P. 166a(c) ............................................................................................ 10




HOU:3588888.2                                            vii
                         STATEMENT OF THE CASE

Nature of       Stacey Scott sued Keller Williams Legacy Group, Larry
the Case:       Furrow, and other parties asserting, among other causes of
                action, DTPA, fraud, and negligent misrepresentation claims
                based on pre-purchase representations made to her regarding
                the waterfront character of a house and associated land in
                Seguin, Texas. (2SCR-I 14-165.)

Trial Court     The case was assigned to the 25th Judicial District Court of
Proceedings:    Guadalupe County. The Honorable W.C. Kirkendall is the
                presiding judge of that court.

                Keller Williams and Furrow filed traditional and no-evidence
                motions for summary judgment seeking a take-nothing
                judgment as to each of Ms. Scott's claims. (2SCR-I 177-222.)
                In a letter ruling, Judge Kirkendall denied the no-evidence
                motion but granted the traditional motion on the basis of one
                of the five grounds asserted in the motion — that the
                discovery rule did not apply to Ms. Scott's claims because the
                information needed to discover those claims was available in
                the Guadalupe County real property records when she
                purchased the property at issue. (CR 536-37.) These rulings
                were memorialized in an Order that also severed the claims
                against Keller Williams and Furrow into a separate cause.
                (CR 534-37.)

                Keller Williams and Furrow then filed a second motion for
                summary judgment seeking recovery on their counterclaim
                for attorney's fees. (SCR-II 8-37.)

Trial Court     Judge Kirkendall entered a Final Judgment that
Disposition:    (i) incorporated his interlocutory Order on the initial summary
                judgment motion, (ii) ordered that Ms. Scott take nothing on
                her claims, and (iii) awarded Keller Williams and Furrow
                $70,179 in attorney's fees through judgment and conditional
                fees in the event of an appeal. (SCR-II 38-40.)




HOU:3588888.2
                                ISSUES PRESENTED

                                      Issue 1
    The trial court ruled that Ms. Scott's DTPA, fraud, and negligent
    misrepresentation claims were barred by limitations based on its conclusion
    that documents on file in the public records placed her on notice of the
    "precise nature of her title." However, controlling precedents establish that
    the existence of such records does not foreclose application of the discovery
    rule with respect to the types of claims asserted in this proceeding. Did the
    trial court thus err in holding the discovery rule did not apply and granting
    summary judgment on the Defendants' limitations defense?

                                      Issue 2
    The trial court's letter ruling reflects that the decision to grant the
    Defendants' traditional motion for summary judgment was based on only
    one of five grounds asserted in the motion but stated that the motion "is
    GRANTED in all things." Did any of the four remaining grounds that were
    not specifically addressed in the court's letter ruling support its Order
    granting the motion?

                                      Issue 3
    The Defendants asserted a right to recover attorney's fees pursuant to a
    clause in a purchase and sale agreement between Ms. Scott and third-party
    sellers. Neither Keller Williams nor Furrow was a party to that contract.
    Did the trial court thus err in awarding them recovery of attorney's fees
    incurred during the trial court proceedings together with a conditional award
    of fees in the event of an appeal?

                                      Issue 4
    The Defendants also asserted a right to recover attorney's fees pursuant to
    Section 17.50(c) of the Texas Business and Commerce Code. In order to
    award fees under that provision, the trial court was required to find that
    Ms. Scott's DTPA claim "was groundless in fact or law or brought in bad
    faith, or brought for the purpose of harassment." Since it did not make any
    such findings, did the trial court err in awarding the Defendants recovery of
    attorney's fees incurred during the trial court proceedings together with a
    conditional award of fees in the event of an appeal?



HOU:3588888.2                            2
                                     STATEMENT OF FACTS
        This dispute arises out of Ms. Scott's May 2006 purchase of property in

Seguin and the Defendants' pre-purchase representations regarding the waterfront

character of that property. Of course, certain facts are disputed. As the matter was

resolved on summary judgment, the evidence must be viewed in the light most

favorable to Ms. Scott, the nonmovant.                 Viewed in that light, the summary

judgment record establishes the following facts relevant to the disposition of this

appeal.

                                 The Purchase of the Property
        Ms. Scott had recently returned to Texas from California and was interested

in purchasing a waterfront house to lease as a vacation rental property. (2SCR-II

208-10.) Through an internet search, she identified a listing for a property located

at 1104 Peggy Lane in Seguin.2 (Id. 210, 277.) The listing office was Keller

Williams Legacy Group. (Id. 149.) The listing agent was Larry Furrow. (Id.)

        The property listing included a photograph depicting a fenced-in property

adjoining the Guadalupe River. (Id. 149, 177.) Included in the general description

of the property was the abbreviation "WTRFR," which is short for "waterfront."

(Id. 149, 177.) The listing also included a description of the lot: "Lot Des:

CRNR, WATER." (Id. 149.) Finally, in the description of the property, the listing


        2
            1104 Peggy Lane is sometimes referred to in the record as "Lot 2."


HOU:3588888.2                                     3
stated: "Home sits on hill and front faces the Guadalupe River." (Id.) Based on

her review of the listing, Ms. Scott understood that Keller Williams was marketing

waterfront property and called Furrow to arrange for an inspection. (Id. 219-20.)

        During the inspection, Ms. Scott toured the house at 1104 Peggy Lane. (Id.

219-20, 280-81.) In addition, Furrow provided her a tour of the fenced waterfront

lot depicted in the listing.3 (Id. 219-20, 280-81.) The gate providing access to that

lot had a lock on it, but Furrow had the combination and opened the gate so that

Ms. Scott could enter and inspect the property. (Id. 219-20, 222.)

        During the tour, Furrow represented that ownership of the waterfront lot was

tied to the ownership of 1104 Peggy Lane. (Id. 222.) Accordingly, if Ms. Scott

purchased the house, then she also would be purchasing an ownership interest in

the waterfront lot.          (Id. 151, 224.)       Furrow further advised that if she later

purchased the vacant lot adjacent to 1104 Peggy Lane, Ms. Scott would have

exclusive ownership of the waterfront lot. (Id. 151.)

        Based on her inspection of the property and the representations made to her

regarding the interest she would acquire in the waterfront lot, Ms. Scott decided to

proceed with the purchase of 1104 Peggy Lane. (Id. 151.) On April 22, 2006, she

and the sellers entered into a New Home Contract at an agreed price of $135,000.

(2SCR-I 200-08.) The sale closed the following month. (Id. 193-96, 209-11.)

        3
            The waterfront lot is sometimes referred to in the record as "Lot 1."


HOU:3588888.2                                       4
                              Securing the Exclusive Ownership
                                and Use of the Waterfront Lot
        In 2007, Ms. Scott executed an Unimproved Property Contract with respect

to and ultimately purchased for $34,000 the vacant lot adjoining 1104 Peggy

Lane.4 (2SCR-II 4, 151; CR 33-42.) Based on the prior discussions with Furrow,

she understood that with that purchase she had secured exclusive ownership of the

waterfront lot. (Id. 151.) Consistent with that understanding, she placed her own

lock on the gate to that property. (Id. 229-30.)

                  Questions Regarding the Title to the Waterfront Lot
        In 2012, Ms. Scott decided to sell all of her interest in 1104 Peggy Lane, the

adjoining vacant lot, and the waterfront lot.                (2SCR-II 152.)     At some point

thereafter, a prospective buyer requested information regarding the title to the

waterfront lot. (Id.) Then, in March of 2013, Ms. Scott communicated with

counsel for the individual who had sold her the property in an effort to secure

documentation confirming her title to the lot. (Id.) In an e-mail dated April 17,

2013, the seller's counsel informed Ms. Scott that "we have checked with our client

and there is no documentation, at least recorded that we know, that shows the right

to the gated waterfront park." (Id.)




        4
            The vacant lot is sometimes referred to in the record as "Lot 3."


HOU:3588888.2                                      5
        Less than two months later, on May 31, 2013, Ms. Scott filed her Original

Verified Petition asserting claims against Keller Williams, Furrow, and several

other parties. (CR 4-101.)

        Ms. Scott was deposed on January 15, 2014. (2SCR-II 199.) During that

deposition, counsel for Keller Williams and Furrow presented to Ms. Scott a plat

map depicting the A.J. Grebey Subdivision No. 1. (2SCR-II 261-64.) That plat

map and the accompanying dedication indicated that, contrary to what Furrow had

represented to Ms. Scott when she was considering purchasing 1104 Peggy Lane,

the waterfront lot had been dedicated for use by all of the lot owners in the

subdivision. (Id.; see 2SCR-I 197-98). That information had not been disclosed to

Ms. Scott when she purchased the property in 2006. (2SCR-II 154.)

                                      The Suit
        As noted above, Ms. Scott filed her Original Verified Petition initiating the

suit on May 31, 2013. (CR 4.) She subsequently filed her First-Amended Petition,

in which she asserted the following claims against Keller Williams and Furrow:

        1. Violations of Section 17.46 of the Deceptive Trade Practices-Consumer
           Protection Act;

        2. Fraud and fraud by non-disclosure; and

        3. Negligent misrepresentation.
(2SCR-I 14-74.)




HOU:3588888.2                             6
        Keller Williams and Furrow filed traditional and no-evidence motions for

summary judgment seeking entry of a take-nothing judgment as to each of these

claims (the "Claims Motion"). (2SCR-I 177-222.) Ms. Scott filed a response with

controverting evidence. (2SCR-II 1-453.)

        After taking the Claims Motion under advisement, the trial court issued a

letter announcing its ruling. (CR 536-37.) The court granted the traditional motion

on the basis of one of the five grounds the Defendants had asserted. Specifically,

the court ruled that the information Ms. Scott needed to discover any claims she

may have had against Keller Williams and Furrow was available in the Guadalupe

County real property records, that "she is held to have known" that information,

and that the discovery rule thus did not toll the running of the applicable

limitations periods. (Id.) The court denied the no-evidence portion of the motion.

(Id.) These rulings were later memorialized in a formal Order, which attached the

letter ruling as an exhibit and severed the claims against Keller Williams and

Furrow into a separate cause. (CR 534-537.)

        Keller Williams and Furrow then filed a motion seeking summary judgment

on their counterclaim for attorney's fees (the "Fees Motion"). (SCR-II 8-37.) The

trial court granted that motion in conjunction with the entry of its Final Judgment.

(SCR-II 38-40.) In the Final Judgment, the court (i) incorporated its prior ruling

on the Claims Motion, (ii) directed that Ms. Scott take nothing on her claims, and



HOU:3588888.2                            7
(iii) awarded the Defendants $70,179 in attorney's fees through judgment and

conditional fees in the event of an appeal. (Id.)

        Ms. Scott appealed. (SCR-II 128-33.)

                           SUMMARY OF THE ARGUMENT
        In its consideration of the Claims Motion and the Fees Motion, the trial court

was led astray. Those motions presented arguments that appeared to justify the

relief the Defendants sought but ignored controlling precedents that established

otherwise.

        With respect to the Claims Motion, the ground on which the trial court relied

in granting summary judgment asserted that Ms. Scott was on notice of public

records establishing the status of the title to the waterfront lot and her claims thus

were not subject to the discovery rule. But in a series of decisions beginning with

Ojeda de Toca v. Wise, 748 S.W.2d 449 (Tex. 1988), Texas courts have established

that constructive notice principles do not foreclose application of the discovery rule

to DTPA, fraud, and negligent misrepresentation claims. The trial court erred in

holding that they do.

        The remaining grounds asserted in the Claims Motion were fact-based

arguments the trial court did not explicitly rule on. Even if it were appropriate to

consider those arguments in this appeal, they did not establish an absence of disputed

issues of material fact justifying summary judgment.



HOU:3588888.2                              8
        With respect to the Fees Motion, the Defendants' principal argument was that,

as a prevailing party, they were entitled to recover their fees and expenses under

Paragraph 17 of the New Home Contract between Ms. Scott and the third-party

sellers of 1104 Peggy Lane. However, this Court considered a similar purchase

and sale agreement and rejected a similar argument in Lesieur v. Fryar, 325
S.W.3d 242 (Tex. App.–San Antonio 2010, pet. denied). The analysis in Lesieur

establishes that, because they were neither parties to nor third-party beneficiaries

of the New Home Contract, Keller Williams and Furrow were not entitled to seek

an award of attorney's fees under that agreement. The other ground asserted (but

not argued) in the Fees Motion could have supported an award only if the trial

court made certain required findings that were not included in the Final Judgment.

        The trial court's rulings on the Claims Motion and the Fees Motion should

be reversed, and this proceeding should be remanded for trial of Ms. Scott's DTPA,

fraud, and negligent misrepresentation claims.

                           ARGUMENT AND AUTHORITIES

I.      Standard of review.
        An Order granting summary judgment is reviewed de novo. Sudan v. Sudan,

199 S.W.3d 291, 292 (Tex. 2006); Valence Operating Co. v. Dorsett, 164 S.W.3d
656, 661 (Tex. 2005).




HOU:3588888.2                             9
        In connection with a traditional motion for summary judgment, the movant

bears the burden of establishing that there are no genuine issues of material fact

and that it is entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c);

Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003). In

assessing whether there exists a disputed issue of material fact precluding summary

judgment, the evidence must be viewed in the light most favorable to the

nonmovant, crediting favorable evidence if reasonable jurors could do so and

disregarding contrary evidence unless reasonable jurors could not. City of Keller v.

Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

        When a defendant moves for summary judgment based on an affirmative

defense, the defendant must conclusively prove all elements of that defense.

Rhône–Poulenc, Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999). To accomplish

this, the defendant must present summary judgment evidence that establishes each

element of the defense as a matter of law. Ryland Group, Inc. v. Hood, 924
S.W.2d 120, 121 (Tex. 1996); Booker v. Real Homes, Inc., 103 S.W.3d 487, 491

(Tex. App.–San Antonio 2003, pet. denied).


II.     The trial court erred in granting the Claims Motion.
        The Claims Motion asserted five grounds for summary judgment on

Ms. Scott's DTPA, fraud, and negligent misrepresentation claims. (2SCR-I 182-

83.) The trial court's ruling granting the motion was based on the second of these


HOU:3588888.2                           10
grounds — that the information Ms. Scott needed to discover any claims she may

have had against Keller Williams and Furrow was available in the Guadalupe

County real property records, she was deemed to have notice of those records, and

the discovery rule thus was not applicable.

        In a letter to the parties announcing its decision, the court explained the legal

principle on which the ruling was based:

        The only issue raised by defendants' motions for summary judgment
        is the defense of the statute of limitations. . . .
        There appears to be no dispute that suit was filed outside the
        applicable statutes of limitations for each cause of action. The
        question before the Court is whether any "discovery rule" or
        "fraudulent concealment" have tolled the running of the statues [sic].

        It is clear that the law in Texas is that fraud prevents the running of
        the statute of limitations until it is discovered or by the exercise of
        reasonable diligence it might have been discovered. Ruebeck v. Hunt
        176 S.W.2d 738 (Tex. 1943).

        However when a person has a right in property, and she claims
        fraudulent statements are made concerning title to the property, when
        the public records are open to her, she must exercise reasonable
        diligence to discover the defect. Exxon Mobil v. Ford, 187 S.W.3d 154
        (Court of Appeals: Beaumont, 2006).

        Information contained in public records can be ascertained through
        reasonable diligence and is not inherently undiscoverable. Thus a
        person must exercise reasonable diligence, and if he could have
        discovered a defect, she is held to have known it, and limitations will
        run against her. Swanson v. Stouffer & Assocs., 2014 WL 25 22145
        (Court of Appeals: Austin, 2014).
        Although it is not precisely clear what plaintiff is claiming (either
        exclusive or non-exclusive access to the waterfront), there is no
        question the precise nature of her title could have been ascertained


HOU:3588888.2                              11
        from public record. Since she did not discover the defect, if any, she
        did not exercise due diligence. Therefore the applicable statutes of
        limitations are not tolled, and suit on her causes of action is banned.

        The defendants' traditional motion for summary judgment is
        GRANTED in all things.
(CR 536-37 (emphasis added).)

        The holding that Ms. Scott had a duty to research the Guadalupe County real

property records to investigate whether the Defendants' representations were

fraudulent or deceptive is contrary to long-standing precedent.

        A.      The existence of public records reflecting the state of the title to
                the waterfront lot does not foreclose application of the discovery
                rule to Ms. Scott's claims.

                1.    The analysis in the trial court's letter ruling is contrary to
                      well-settled precedent.
        The trial court's letter makes clear that its ruling granting the Claims Motion

was based on its conclusion that Ms. Scott had constructive notice of the state of

the title to the waterfront lot and that this constructive notice precluded application

of the discovery rule to her claims against Keller Williams and Furrow. The Texas

Supreme Court and a number of appellate courts, including this Court, have

rejected such reasoning.

        In Ojeda de Toca v. Wise, the Texas Supreme Court expressly held that

constructive notice under Section 13.002 of the Texas Property Code and its

predecessor statutes does not constitute a defense to a DTPA claim. 748 S.W.2d 449,

451 (Tex. 1988). The plaintiff in that case had purchased a house that later was

HOU:3588888.2                              12
demolished by the City of Houston pursuant to an order filed in the Harris County

deed records prior to the purchase. Id. at 450. The plaintiff sued the seller, alleging

DTPA, fraud, and negligence claims. Id. Before the Supreme Court, the seller

argued that the DTPA and fraud claims were barred because the recording of the

demolition order provided the buyer with constructive notice of its existence. Id.

        In evaluating the seller's defense, the Supreme Court looked to the purposes of

recordation statutes such as Section 13.002. It concluded that such statutes were

adopted to protect

        "intending purchasers and encumbrancers . . . against the evils of secret
        grants and secret liens and the subsequent frauds attendant upon them.
        To that end, it is provided that an innocent purchaser, having no notice
        of liens or adverse claims not disclosed by the records in the manner
        prescribed by the statute, will hold land as against such claims and
        liens."

Id. at 450-51 (quoting 66 Am. Jur. 2d Records and Recording Laws § 48 (1973)).

        The Supreme Court rejected the seller's invitation to apply the constructive

notice arising out of recordation statutes outside the context of title disputes, noting

the absence of any "intent on the part of the legislature to bar DTPA or fraud actions

because an examination of county records would have disclosed the seller's

deception."     Id. at 450   With regard to the buyer's DTPA and fraud claims

specifically, the Supreme Court stated:

        Title to [the Buyer's] house is not in issue, and we perceive no valid
        reason to allow [the Seller] to escape damages liability arising out of
        fraud or conduct proscribed by DTPA § 17.46(b)(23). There are


HOU:3588888.2                              13
        defenses to a deceptive trade practices action, e.g., DTPA § 17.506, but
        imputed notice under real property recording statutes is not one of them.

               In sum, we hold that recording of the City's demolition order does
        not relieve [the Seller] from liability to [the Buyer] under her DTPA and
        fraud theories of recovery.
Id. at 451.

        This Court has applied this reasoning in two subsequent opinions, reversing

trial court judgments that denied recovery based on the defendants' limitations

defenses. See Salinas v. Gary Pools, Inc., 31 S.W.3d 333, 336-37 (Tex. App.–San

Antonio 2000, no pet.); Lightfoot v. Weissgarber, 763 S.W.2d 624, 626-27 (Tex.

App.–San Antonio 1989, writ denied).5 As the Court confirmed in Salinas:

        The doctrine of constructive notice has limited application, and when
        the rationale behind application of the doctrine does not exist, public
        records will not be held to create an irrebuttable presumption of actual
        notice.

Salinas, 31 S.W.3d at 336-37. Consistent with that analysis, the Court held that "the

doctrine of constructive notice of real property records does not operate to constitute

notice to plaintiffs bringing DTPA cases which would begin the running of the

statute of limitations." Id. at 337.



        5
         Other courts of appeals also have applied the reasoning in Ojeda de Toca. See, e.g.,
Johnson v. Prudential Relocation Management Ltd. P'ship, 918 S.W.2d 68, 69-70 (Tex. App.–
Eastland 1996, writ denied) (reversing summary judgment based on defendants' limitations defense
with respect to DTPA, negligence, and gross negligence claims); ECC Parkway Joint Venture v.
Baldwin, 765 S.W.2d 504, 509 (Tex. App.–Dallas 1989, writ denied) (reversing summary judgment
based on defendants' limitations defense with respect to DTPA, fraud, negligent misrepresentation,
and breach of fiduciary duty claims).


HOU:3588888.2                                  14
        These precedents were neither cited in the Claims Motion nor referenced in the

trial court's letter ruling. They thoroughly undermine the holding that the discovery

rule is inapplicable to the claims Ms. Scott asserted against Keller Williams and

Furrow.

                2.   The authorities cited in the trial court's letter ruling did not
                     support the entry of summary judgment.
        The letter ruling cited two cases — Exxon Mobil Chemical Co. v. Ford, 187
S.W.3d 154 (Tex. App.–Beaumont 2006), aff'd in part, rev'd in part, 235 S.W.3d
615 (Tex. 2007), and Swanson v. Stouffer & Associates, LLP, No. 03-12-00071-

CV, 2014 WL 2522145 (Tex. App.–Austin May 30, 2014, no pet.) — as support

for the holding that the existence of information in the public records foreclosed

application of the discovery rule with respect to Ms. Scott's claims. Neither case

stands for that proposition.

        Initially, it does not appear that in either case the claimants relied on Ojeda

de Toca and its progeny in opposing the defendants' summary judgment motions.

Certainly, neither opinion cites that line of authority.

        In addition, in Ford, the issue before the court involved a question of title.

The claimant sought to cancel a pipeline easement granted by his predecessor in

title on the ground that the easement was defective. Ford, 187 S.W.3d at 157. As

discussed in Ojeda de Toca, the purpose of the recordation statutes is to protect

good faith purchasers from the loss or impairment of title due to undisclosed liens


HOU:3588888.2                              15
or adverse claims. Ojeda de Toca, 748 S.W.2d at 450-51. As the issue before the

court in Ford was an adverse claim regarding the defendant's title to its easement, it

was an appropriate circumstance for application of constructive notice principles.

        At issue in Swanson was whether the claimants had timely asserted negligence

and negligent misrepresentation claims against an appraiser who failed to discover

and disclose that the septic system for an RV park the claimants had purchased was

insufficient and being operated illegally. Swanson, 2014 WL 2522145 at *1. The

case thus did not involve a fraudulent misrepresentation or deceptive trade practice

of the sort addressed in Ojeda de Toca.

        Neither Ford nor Swanson involved the type of claims that Ms. Scott

asserted against Keller Williams and Furrow. Because those decisions do not

negate the principles announced in Ojeda de Toca and applied by this Court in

Salinas and Lightfoot, the trial court erred in holding that the existence of title

information in the public records precluded application of the discovery rule to

Ms. Scott's claims.

        B.      The remaining grounds asserted in the Claims Motion provide no
                foundation for affirming the Final Judgment.
        As noted above, the Claims Motion referenced four additional grounds for

summary judgment. The first and third grounds asserted two additional limitations

arguments. (2SCR-I 182.) The trial did not address these arguments in its letter

ruling or in the formal Order memorializing that ruling. (CR 534-37.)


HOU:3588888.2                             16
        The fourth and fifth grounds were directed toward the merits of Ms. Scott's

DTPA, fraud, and negligent misrepresentation claims. (2SCR-I 182-83.) The trial

court failed to address these grounds, as well. (CR 534-37.) In fact, the court

stated in its letter ruling that "[t]he only issue raised by defendants' motions for

summary judgment is the defense of the statute of limitations." (Id. 536.) It thus is

clear that the court did not base its decision to grant summary judgment on these

grounds.

        Regardless, the arguments asserted in the remaining grounds did not support

entry of summary judgment.

                1.   Defendants' reference to Ms. Scott's deposition testimony
                     does not support their limitations defense.
        As the first ground for summary judgment, the Claims Motion argued that

Ms. Scott "was unsure of what her legal interest in the Waterfront Park was at the

time of closing" and she thus had a duty to investigate the scope of the rights being

acquired. (2SCR-I 182.) In support of this ground, the motion relied on one

passage from Ms. Scott's deposition.

        In the cited exchange, Ms. Scott makes clear that Furrow:

         "had access to the waterfront access lot and explained that that was a part
          of 1104 Peggy Lane"; and

         "explained that . . . by purchasing 1104 Peggy Lane, I would be
          purchasing a legal interest in the waterfront access lot."




HOU:3588888.2                             17
(Id. 218.) Counsel for the Defendants proceeded to question Ms. Scott regarding

her understanding as to whether others had access to the waterfront lot, and she

stated that as of the closing on 1104 Peggy Lane she didn't know who else may

have had access to that property. (Id.) However, the reason for this is made clear

in another part of the summary judgment record.

        In the affidavit submitted in support of her response to the Claims Motion,

Ms. Scott stated:

               In 2006, I purchased Lot 2 and what I believed was a one-half
        interest in Lot 1 (the waterfront/water access lot associated with the
        property I was purchasing.) At the suggestion of Movant, LARRY
        FURROW of KELLER WILLIAMS LEGACY GROUP (Sellers'
        Listing Agent), one year later (in 2007), I purchased Lot 3 (the
        adjoining vacant lot to Lot 2) directly from Defendants, JUANITA
        DENN AND D.R. BARR ("Sellers"), so as to acquire exclusive
        ownership of the waterfront/water access property.

(2SCR-II 151.) The evidence thus suggests Ms. Scott understood that until she

purchased the adjoining vacant lot she would share ownership of the waterfront lot

and others (who she did not know) would have access to it.

        That Ms. Scott believed she ultimately acquired exclusive ownership of the

waterfront lot is wholly consistent with testimony later in her deposition:       "I

thought I owned the property, so I thought I was within my right to cut the locks

off and put new locks on." (2SCR-II 230.)

        The referenced deposition excerpt fails to establish as a matter of law that

Ms. Scott was uncertain regarding the extent of the interest she was acquiring in


HOU:3588888.2                            18
the waterfront lot. At most, it establishes the existence of a disputed issue of

material fact with respect to that issue.

                2.   Defendants' reference to Ms. Scott's e-mail to the sellers'
                     counsel does not support their limitations defense.
        As the third ground for summary judgment, the Claims Motion argued that

"Plaintiff's own pleadings acknowledge that she sent an email to Mr. Robert Ritter

concerning her legal right to the property more than two years before the date of

filing this lawsuit." (2SCR-I 182, 184.) The cited passage addressed a notice of

default Ms. Scott had received regarding the vacant lot adjoining 1104 Peggy

Lane. As described in the petition, on March 23, 2011, Ms. Scott sent an e-mail

responding to the notice that "1) disputed the debt amount; and 2) requested the

legal instrument which proved the propert(ies) she purchased were indeed

"waterfront" water access properties." (Id. 219.)

        The referenced e-mail was included as an exhibit to and quoted in the

Claims Motion. (2SCR-I 186, 212-14.) Significantly, the motion omitted the last

three sentences of the discussion of the title issue. Quoted in full, the relevant

passage in the e-mail stated:

        DISPUTE II: The property described in my paragraph No. 1 above,
        was supposed to be purchased with the same water-front access as the
        property described in my paragraph No. 2 above. However, in
        reviewing the respective deeds of trust, the language is not the same.
        Lot 3 in the A.J. Grebey Subdivision is also a part of the A.J. Grebey
        Subdivision No. 1, a resubdivision of a portion of Elm Grove Camp";
        but the Deed of Trust nor the other recorded title documents reflect


HOU:3588888.2                               19
        that from the acquisition. In simple terms, I purchased Lot 3 with all
        of its water-front privileges as a stand-alone property. According to
        the recorded title paperwork, those water-front privileges did not carry
        over to me during the acquisition. This will have to be rectified
        immediately. The purchase prices of Lot 2 was commensurate
        with it being "water-front property", with all the same water-front
        privileges as was spelled out in the deed to LOT 3.
        THEREFORE, I will await your corrected title/paperwork, so that we
        may put this matter to rest.

(2SCR-I 213-14 (shading added).)

        The quotation from this e-mail included in the Claims Motion stopped with

the sentence immediately preceding the shaded excerpt. (2SCR-1 186.) It thus

sought to create an impression that Ms. Scott had doubts regarding the property

interest she had acquired and was on notice to investigate her title and any

potential claims against Keller Williams and Furrow. (See id. 184.) But as the

shaded sentences reflect, Ms. Scott had no doubt regarding the interests she had

acquired. Rather, she was seeking corrected title documents properly reflecting

those interests.

        The cited e-mail fails to establish as a matter of law that Ms. Scott was on

notice of her potential claims against Defendants. It thus provided no basis for

summary judgment on their limitations defense.




HOU:3588888.2                             20
                3.   Defendants' reference to Ms. Scott's deposition testimony
                     does not establish an absence of disputed issues of material
                     fact regarding her claims.
        As the fourth ground for summary judgment, the Claims Motion argued

Ms. Scott admitted in her deposition "that she was led to believe by Larry Furrow

that her access to the Waterfront Park was shared with her neighbors." (Id. 182.)

In support of this argument, the motion cited the same deposition excerpt

addressed in connection with the first ground above and an additional excerpt in

which Ms. Scott identified some similarities between her purchase of 1104 Peggy

Lane and her purchase of another property in New Braunfels. (Id. 182, 218, 221.)

        The first deposition excerpt is fully addressed above. See supra II.B.1. For

the same reason it fails to establish the Defendants' limitations defense, it fails to

establish an absence of deceptive acts, fraud, and negligent misrepresentations by

Keller Williams and Furrow.

        The second excerpt also fails to establish an absence of disputed issues of

material fact. In that excerpt, Ms. Scott stated that the transactions involved

similar characteristics — improved tracts with an accompanying interest in

waterfront lots. Seizing on her testimony that the New Braunfels waterfront lots

were shared with other residents in the neighborhood, the Defendants argue

Ms. Scott thereby acknowledged "that Defendant Larry Furrow's advertising of




HOU:3588888.2                            21
The Property was accurate; he was selling a lot that had access to a community

waterfront area." (2SCR-I 187.) The argument fails for a number of reasons:

         The property listing did not state that 1104 Peggy Lane was being sold
          with "access to a community waterfront area." The listing described the
          property with the abbreviation "WTRFR" and described the lot as
          "CRNR, WATER." (2SCR-II 149.)

         Ms. Scott has never acknowledged that the advertising of the property by
          Keller Williams and Furrow "was accurate" or that she understood she
          was merely acquiring "access to a community waterfront area."

         Ms. Scott has indicated that it was represented she would acquire
          exclusive ownership of the waterfront lot upon purchasing 1104 Peggy
          Lane and the adjoining vacant lot, and her subsequent actions were
          consistent with that belief. See supra II.B.1.

        The deposition excerpt suggests that Ms. Scott believed there were

similarities in the two transactions, but it does not establish she believed they were

identical in all material respects. Viewed as a whole, the summary judgment

record supports a conclusion that, based on the Defendants' representations,

Ms. Scott understood she would be able to (and that she ultimately did) acquire

exclusive ownership of the waterfront lot. Accordingly, there are disputed issues

of material fact precluding summary judgment on her claims against Keller

Williams and Furrow.

                4.   Defendants' unsupported argument regarding conspiracy
                     and fraud by non-disclosure claims provides no basis for
                     affirmance.
        The Defendants' final ground for summary judgment asserted that "Plaintiff

has failed to provide adequate evidence in support of her claims of conspiracy and

HOU:3588888.2                            22
fraud by non-disclosure." (2SCR-I 183.) The Claims Motion referenced the First-

Amended Petition as support for this assertion but did not include any other

argument or evidence.

        This ground misstates the burden in the context of a traditional motion for

summary judgment.       Keller Williams and Furrow bore the burden of coming

forward with evidence negating at least one essential element of Ms. Scott's claims.

See Randall's Food Markets, Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex. 1995).

Ms. Scott was not obligated in her petition to present evidence proving up those

claims. The Defendants' fifth ground presented nothing for consideration.


III.    The trial court erred in granting the Fees Motion.
        The Fees Motion asserted two grounds for recovery of attorney's fees and

costs. (SCR-II 10.) First, it argued that Paragraph 17 of the New Home Contract

entitled Defendants to recover their fees and expenses as a prevailing party in the

litigation. Second, it asserted that an award of fees and expenses was appropriate

under Section 17.50(c) of the Texas Business and Commerce Code.

        In its Final Judgment, the trial court granted the Fees Motion and awarded

the Defendants $70,179 in attorney's fees through judgment and conditional fees in

the event of an appeal. (SCR-II 39.) As discussed below, that award is not

supported by either ground for recovery asserted in the Fees Motion.




HOU:3588888.2                            23
        A.      The Defendants were not entitled to pursue an award of
                attorney's fees under the New Home Contract.
        Paragraph 17 of the New Home Contract provided:

        ATTORNEY'S FEES: The prevailing party in any legal proceeding
        related to this contract is entitled to recover reasonable attorney's fees
        and all costs of such proceeding incurred by the prevailing party.
(SCR-II 22.)

        Generally, in order to enforce rights under a contract, a claimant must be

either a party to the contract or a third-party beneficiary of it. Lesieur v. Fryar,

325 S.W.3d 242, 251 (Tex. App.–San Antonio 2010, pet. denied). Because Keller

Williams and Furrow were neither parties to nor third-party beneficiaries of the

New Home Contract, they were not entitled to rely on or enforce the attorney's fees

provision.

                1.   The Defendants were not parties to the agreement.
        The first paragraph on the first page of the New Home Contract provided:

        PARTIES: D.R. Barr Juanita Denn (Seller) agrees to sell and
        convey to Stacey Jo Scott (Buyer) and Buyer agrees to buy from
        Seller the Property described below.

(SCR-II 17.) Paragraph 8 further provided:

        BROKER'S FEES: All obligations of the parties for payment of
        broker's fees are contained in separate written agreements.
(Id. 20 (emphasis added).)

        The clear purpose of Paragraph 1 was to identify the parties to the contract,

and neither Keller Williams nor Furrow was identified as a party. In addition,


HOU:3588888.2                              24
Paragraph 8 established that the relationships, if any, between the sellers and any

broker and between Ms. Scott and any broker were to be memorialized in other

agreements. Based on the plain language of these provisions, it is clear that Keller

Williams and Furrow were not parties to the New Home Contract.6

        This conclusion is supported by this Court's holding in Lesieur v. Fryar, in

which the Court construed a similar purchase and sale agreement with identical

Parties and Attorney's Fees provisions. See Lesieur, 325 S.W.3d at 251-52. In that

case, the Court held that Paragraph 1 of that agreement "was a definitional rather

than merely a descriptive provision" and established the seller and buyer as the

only parties to the agreement. Id. at 252.

                2.    The Defendants were not third-party beneficiaries of the
                      agreement.
        Texas precedents establish that there is a presumption against conferring

third-party beneficiary status on non-contracting parties. See Tawes v. Barnes, 340
S.W.3d 419, 425 (Tex. 2011); Lesieur, 325 S.W.3d at 252. Any doubts must be

resolved against the existence of a third-party beneficiary. Lesieur, 325 S.W.3d at


        6
        This is consistent with the following affirmative defense included in the Defendants'
Third Amended Answer:
                Defendants deny the existence of a written contract or written warranties,
        express or implied, between themselves and the Plaintiff and/or plead that such
        instruments are without consideration or that the consideration of the same has
        failed in whole or in part.
(2SCR-I 170.)


HOU:3588888.2                                  25
252.      Thus, "in the absence of a clear and unequivocal expression of the

contracting parties' intent to directly benefit a third party, courts will not confer

third-party beneficiary status by implication." Tawes, 340 S.W.3d at 425.

        There are two types of third-party beneficiaries who may enforce a contract.

A "donee beneficiary" is one who, when the contract is performed, will receive the

benefit of that performance as a pure donation. Lesieur, 325 S.W.3d at 252. A

"creditor beneficiary" is one who receives the benefit of the contractual

performance in satisfaction of a legal duty owed to the beneficiary. Id. However,

benefits that are an indirect or incidental result of the performance of a contract are

not sufficient to confer third-party beneficiary status on a non-contracting party.

Tawes, 340 S.W.3d at 425; Lesieur, 325 S.W.3d at 252.

        The intended beneficiaries of the New Home Contract were the sellers, who

would be paid the sale price, and Ms. Scott, who would receive title to the

property. Nothing in the contract suggests an intent to confer a direct benefit on

Keller Williams or Furrow as a donee or creditor.           In fact, the language of

Paragraph 8 made clear that any benefits they were to receive as brokers were

governed by "separate written agreements." (SCR-II 20.)

        Consistent with the Court's conclusion in Lesieur, the parties to the New

Home Contract did not contract with the intent to directly benefit the realtors

involved in their transaction. See Lesieur, 325 S.W.3d at 253. Any benefit Keller



HOU:3588888.2                             26
Williams and Furrow received as a result of the performance of that contract was

merely incidental and insufficient to confer third-party beneficiary status. See id.

        Keller Williams and Furrow had no contractual right to rely on or enforce

Paragraph 17 of the New Home Contract. See id. To the extent the trial court

based its award of fees on that provision, it erred.

        B.      The Final Judgment contains no findings supporting an award of
                fees under Section 17.50(c) of the Business and Commerce Code.
        As a second ground for their Fees Motion, Defendants asserted that

Ms. Scott's DTPA claim was "groundless in law and fact, and brought in bad faith

for the purpose of harassment," entitling them to an award of attorney's fees under

Section 17.50(c) of the Business and Commerce Code. (SCR-II at 10.) That

section provides:

        On a finding by the court that an action under this section was
        groundless in fact or law or brought in bad faith, or brought for the
        purpose of harassment, the court shall award to the defendant
        reasonable and necessary attorneys' fees and court costs.
Tex. Bus. & Com. Code Ann. § 17.50(c) (West 2011).

        The statute specifically requires that an award of fees be supported by an

affirmative finding by the trial court that the plaintiff's claim was groundless or

brought in bad faith or for the purpose of harassment.           Texas courts have

consistently reversed awards of attorney's fees under Section 17.50(c) in the




HOU:3588888.2                             27
absence of such findings. E.g., Jones v. Smith, 649 S.W.2d 29, 29-30 (Tex. 1983);

Marker v. Garcia, 185 S.W.3d 21, 30 (Tex. App.–San Antonio 2005, no pet.).

         The trial court's ruling on the Fees Motion was set forth in the Final

Judgment, which did not include any findings that would justify an award of fees

and costs under Section 17.50(c). (SCR-II 38-40.) Accordingly, that provision

does not support the judgment awarding the Defendants their attorney's fees and

costs.

                              CONCLUSION AND PRAYER
         Ms. Scott purchased 1104 Peggy Lane and the adjoining vacant lot because

Keller Williams and Furrow represented that ownership of those properties carried

with it ownership of the waterfront lot. But in their Claims Motion and Fees

Motion, Keller Williams and Furrow argued that Ms. Scott should have known

better, that she should be denied any opportunity to pursue recovery of the

damages resulting from their deceptive acts, and that she should pay their

attorney's fees and costs.     The motions, however, failed to acknowledge the

controlling precedents that undermined the legal contentions asserted in support of

these arguments and on which the trial court erroneously relied.

         The trial court's Final Judgment allows Keller Williams and Furrow to evade

responsibility for their conduct, leaving Ms. Scott to bear the financial impacts of




HOU:3588888.2                             28
their deceptive acts and fraudulent representations. The applicable statutes and

precedents do not support such an unjust result.

        Accordingly, Ms. Scott respectfully prays that this Court (i) reverse the trial

court's Final Judgment in all respects, (ii) remand this cause for further

proceedings, and (iii) grant her such other and further relief to which she may be

justly entitled.

                                            Respectfully submitted,

                                            By: /s/ Frederick D. Junkin
                                                 Frederick D. Junkin
                                                 State Bar No. 11058030
                                                 fredjunkin@andrewskurth.com
                                                 Andrews Kurth LLP
                                                 600 Travis, Suite 4200
                                                 Houston, Texas 77002
                                                 (713) 220-4200
                                                 (713) 220-4285 (fax)

                                            ATTORNEYS FOR APPELLANT
                                            STACEY SCOTT




HOU:3588888.2                              29
                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing Brief of
Appellant Stacey Scott was forwarded to all counsel of record by electronic service
on this 30th day of September, 2015.

                                          /s/ Frederick D. Junkin
                                          Frederick D. Junkin

                                 SERVICE LIST
Scott F. Cline
Vaughan E. Waters
Thornton, Biechlin, Segrato,
 Reynolds & Guerra, L.C.
100 N.E. Loop 410, Suite 500
San Antonio, Texas 78216-4741


                        CERTIFICATE OF COMPLIANCE
       Pursuant to Rule 9.4(i)(3) of the Texas Rules of Appellate Procedure, the
undersigned certifies that this brief complies with the word limits of Rule
9.4(i)(2)(B) because, exclusive the parts of the brief exempted by Rule 9.4(i)(1), it
contains 6,325 words.
                                        /s/ Frederick D. Junkin
                                       Frederick D. Junkin
                                       Attorney for Appellant
                                       Stacey Scott
                                       Dated: September 30, 2015




HOU:3588888.2                            30
   Appendix 1

Final Judgment
  (SCR-11 38-40)
 SFC/JYA 02/19/2015, 38741


                                    CAUSE NO. 13-1125-CV-A

STACEY SCOTT                                           §        IN THE DISTRICT COlJRT
Plaintiff,                                             §


v.                                          ~~                  GUADALUPE COUNTY, TEXAS

LARRY FURROW AND KELLER                    ~M/n 1~,15              ~
WD;.LIAMS LEGACY GROUP ~~~'Q.ru(                                   ~
P~fendants.                                            §        25m JUDICIAL DISTRICT


                                       FINAL JUDGMENT

        On this day came to be heard the above styled and numbered cause. All parties appeared

by and through their re~pective counsel and announced "ready." The Court proceeded to take up

this matter for consideration in its due order on the docket.

        The Court finds that it previously granted summary judgment in favor of Defendants

herein, LARRY FURROW and KELLER WILLIAMS LEGACY GROUP, by order. dated

November 14, 2014, in Cause Number 2013-1125-CV, in the 25th Judicial :Oistrict Court of

Guad~upe    County, Texas (the "Main Cause"), ordering that Plaintiff take nothing against the

Defendants on all of the Plaintiff's claims; the Court further ordered that Plaintiff's claims

against Defendants be severed into a separate cause-assigned as Cause Number 2013-1125-

CV-A, in the 25th Judicial District Court of Guadalupe County, Texas (the "Severed Cause").

       The Court further finds that the only remaining issues pending before this Court in this,

the Severed Cause is the counterclaim by Defendants against Plaintiff seeking recovery of

attorneys' fees and costs in favor of Defendants and against Plaintiff.

       After examining all of the pleadings on file in this case, reviewing Defendants'

Traditional Motion for Summary Judgment on Defendants' Counter-Claim for Attorney's Fees


                                                                                      Page 1 of3



                                             Page 38
 and the proper summary judgment evidence attached therein and any responses filed thereto, and

hearing and considering the arguments and authorities presented by counsel, finds that

Defendants' Traditional Motion for Summary Judgment on Defendants' Counter-Claim for

Attorney's Fees is well-founded and should be in all things GRANTED.

It is, therefore, ORDERED, ADJUDGED, and DECREED as follows:

1.       The Court hereby incorporates the Summary Judgment entered by this Court in favor of

Defendants LARRY FURROW and KELLER WILLIAMS LEGACY GROUP, by order dated

November 14, 2014, originally in the Main Cause and ORDERS that Plaintiff Stacey Scott take

nothing on all of her claims against Defendants LARRY FURROW and KELLER WILLIAMS

LEGACY GROUP.

2.      The Court Further Orders that Defendants LARRY FURROW and KELLER WILLIAMS

LEGACY GROUP do have and recover from the Plaintiff Stacey Scott, the following sums as

reasonable and necessary attorney's fees:

     A. Through the trial of the Plaintiff's claims in the Main Cause
        and the Severed Cause attorney's fees:                           $ 70,179.00

     B. fu the event appeal is perfected to the Fourth Court of
        Appeals, the additional sum of:                                  $ 2Q,QQQ 00..   ~()/~
     C. In the event of submission of and/or a response to a
        petition for review to the Texas Supreme Court the
                                                                                       -(b
        additional sum of:                                              $ 1Q 5 0QO.~ . ' ) ~
                                                                               .             f
     0. In the event the Texas Supreme Court grants the

                                                                                         ~ ff)ft.D
        petition for review or orders full briefing, the
        additional sum of:                                              $ 26,666.66

        In addition to the foregoing, all costs herein incurred are hereby adjudged against

Plaintiff Stacey Scott.




                                                                                       Page 2 of3



                                              Page 39
..
!;




              It is the intention of this Court that this Judgment be a full, final, and appealable

     judgment disposing of all of the parties and all of the relief which is addressed in this, the

     Severed Cause. It is, therefore, further ORDERED, ADJUDGED, and DECREED that any relief

     sought in this Severed Cause and p.ot otherwise addressed in this Judgment, is hereby, and in all




                                                                   ..          .   .
                                                                JUDGE PRESIDING



     APPROVED AS TO FORM:
     THORNTON, BIECHLIN, SEGRATO
        REYNOLDS & GUERRA, L.C.
     Fifth Floor - One International Centre
     100 NELoop 410
     San Antonio, Texas 78216
     (21 0) 342-5555
     (210)   525-066~

     BY:~~~~~~~~~--~
        Scott F. Cline.
              State Bar No. 04394500          .
              ATTORNEYS FOR DEFENDANTS
              LARRY FURROW and
              KELitER WILLIAMS LEGACY GROUP



     Stacey Scott, Pro Se
     634 Ashmore Ave.
     New Braunfels, Texas 78130




                                                                                           Page3 of3



                                                  Page 40
          Appendix2

Order Granting Claims Motion
          (CR 534~37)
                                                                              ~~~be l,Q1Ji~fli')·:~yJ;~l~:
                                        Cause No.   13-1125~CV                'OChJ')l \XAJ"i {\JJ LV )X.
STACEY SCOIT                                            §       IN THE DISTRICT COURT

v.
                                                        §
                                                        § -
                                                        §
                                                                25m JUDICIAL DISTRICT               @
JUANITA DENN, D.R. BARR, LARRY                          §
FURROW, KELLER WILLIAMS LEGACY                          §
GROUP, PATRICKDENN, ROBERT                              §
RIITER, and CAROL MATHEWS                               §       GUADALUPE COUNTY, TEXAS

     ORDER ON DEFENDANT KELLER WILLIAMS LEGACY GROUP MOTION FOR
               TRADITIONAL AND NO·EVDENCE SUlVlMARY JUDGMENT


         Having considered the motions, responses, and oral arguments of both Plaintiff and
Defendants' counsel, this Court rules on J?efendants Larry Furrow and Keller Williams Legacy
Group's Motion for Traditional and No-Evidence Summary Judgment and all objections to
Summary Judgment Evidence as follows:

         Defendants' objections to Plaintiff's expert broker opinions. and Plaintiff's supplemental
support affidavit are sustained.

         Plaintiff's objections to the use of her First Amended Petition are overruled.

         Defendants' Traditional Motion for Summary Judgment is Granted in all things.

         Defendants, No-Evidence Motion for Summary Judgment is Denied.

         This court orders that by granting Defendant's Traditional Motion for Summary
Judgment all causes of action brought by Plaintiff against Larry Furrow and/or Keller Williams
Legacy      Group       are   severed    and    shall     now    be   referenced   as     cause   no.


Letter Ruling on this matter dated November 3, 2014 attached as

Signed this the     /   ~~ tJ~14.

                                                                       JUDGE PRESIDING
ORDER ON DEFENDANTS LARRY FURROW AND KELLER WILLIAMS                                        Page 1 of2
LEGACY GROUP'S TRADITIONAL AND NO~EVIDENCE MOTION
FOR SUMMARY JUDGMENT.




                                               Page 534
APPROVED AS TO FORM:




Scott F. Cline
Jack W Hawthorne III
100 N.E. Loop 410, Fifth Floor
San Antonio, Texas 78216




Stacey Scott
634 Ashmore Ave.
New Braunfels, Texas 78130




ORDER ON DEFENDANTS LARRY FURROW AND KELLER Wll.,LIAMS ·   Page 2 of2
LEGACY GROUP'S :TRADITIONAL AND NO~EVIDBNCE MOTION
FOR SUMMARY JUDGMENT.




                                   Page 535
                                                                                                         P~YLLIS BUSH
         JVDY CADDELL                                                                              OFFICiAL COURT RePORTER
COURT ADMINISlRA'fOR I COORDINATOR

                                                 rw.c. ·!l(iif@m{a{C
                                                    :4m!.25tfl. Jutfwltl!
                                                      'lJi.strltt Jucfee
                                     COl.ORADO, GONZALES, GUACJAI.UPE! &LAVAOA COUNTIES

                                                 November3, 2014

    Stacey Scott                                                                 Scott F. Cline
    ProSe                                                                        Thornton, Bleohlin, Segrato,
    staceyscott549@msn.com                                                       Reyno/d3 & Guerra, L. C.
                                                                                 (713) 355..9689


    Re~     No. 13-l125. .CV; Stacey Scott v, Juanita Denn, et al; In the District Court; Guadalupe
            County, Texas .

     Counsel,
    I have reviewed the traditional and no evidence motions for SumntiUY judgment filed by
    defendnnts Furrow and Keller Wllliwns, the plaintiffs response Emd all exhibits. The following
    is the ruling of the Court.

    Defendants' objections to plaintiff's expert broker opm10n~ and. plaintiff's supplemental
    supportive affidavit aro SUSTAINED. Neither affidavit is pertinent to the issues befor~ the Court
    in this motion,

    The plaintiff's objections to the use of her 1st amended petition is OVERRULED. She also
    objected to any documents not complying with TRE 802.J 803. 804 or 901. She did not however
    specify to what dooum~;~ntsJ if any, shew~ objecting. Her objections, if any, are waived, ·

    The only issue n~ised by defendants• motions for summary judgmont is the defense of the statute
    of lhnitations. Plaintiff does not deny that ~mit was filed outside the applicable limitations but
    asse:rts the filing ts not banned beca11se the "discovery rule'' and because of "frandulent
    concealmeoth. No authority was cited for either proposition. by plaintiff, but she does oite some
    summary judgment evidence.
    Thexe appears to be no dispute that suit was filed Outside the applicable statutes of limitation for
    ea.oh cause of action. The question before the Court is whether any "discovery role'' or
    Hfr~udulent conoea.hnent" have tolled the ru.nning of the statues.

    It is clear that the law in Texas is that fraud prevents the tutll'ling of the statute of limitation~ until .
    it is discovered or by the exe.rolse of reasonable dilig~nce it might have been discovered.
    Ruebeok v. Hunt 176 S.W.2d 738 (Tex. 1943).




           211 WEST CoURT STRESY, ROOM ~20 • SSG                                 188 EXT. 1:}00 • FAX; (830} 3QJ•OIJ47




                                                            Page 536
 However:' when a. pE:rson has a right in property, and she clahns fraudulent statements flre made
 ooncerning title to the property, w.b,en the public records ~e open to her, she must exercise
 reasonable diligence to discover the defect. Exxon Mobil v. Ford, 1S7 SW3d ~54 (Court of
 Appeals: :Beaumont, 2006).
 lnformation contained in public reoords coo be ascertained through reasonuble diligence and is
 not inherently undiscoverable. Thus a person must exercise reasonable diligence, and Jfhe could
 have discovere~ a defect, she is held to ·have known it, and limitations wlll run against her.
 Swanson v. Stouffer&. Assoos.1 2014 WL 25 22145 (Court of Appeals: AU$tin, 2014).

 Although it is not precisely clear what plaintiff is claiming (either exclusive or non-exclusive
 acoess to the waterfront)1 there is no question the precise nature of her title could have been
 ascertained from public reoord. Since she did not disooveJ: the defect, if any. she did not exercise
 clue diligence. Therefore the applicable statutes of limitations a:ro not tolled, and suit on her
 causes of action Is banned,

 The defendan~' traditional tnotion for sumwary judgment is GRANTED in all things,

 A no..-evidence motion for sununary judgment is inapposite for an issue on which the movant has
 the burden of proof. Thetefore defendants' no-evidence motion for summazy judgment is
 OENIED.

 I request that Mr. CUrie prepare an order reflecting thi~ ruling and forward it me for entry, with a
·copy to the other parties. Any objections to the form of the order must be reoeived within one
 week of my receipt ofMr~ Cline's proposod ordor.




W.C. Kirkendall
·cc:    lJonald Jamela
        Robert McNiel
        Robert Ritter




                                                  Page 537
       Appendix 3

. Property Listing for
   1104 Peggy Lane
      (2SCR-II 149)
                                                                                                  ,    ,,,
                                                                                                      ..



                                                             Agent Report                         ""                          ~~~~i~.~
                                              Addr: 1104 Peggy Ln                                 Virtual Tour Link:
                                              Status: New                   Class: Single Residential
                                              Area: 2700.                         Grfd: 4l)2CS                 LP: $ $135,000
                                              !ntSt./Oir: Hwy 46 to Elm -Gr.ove to Pecan Pt to Schley to Peggy Lane
                                              SubdMslon: Not in defined subdivision                                  Type: Single Family D...
                                              City:     Seguin                        Zip:   78155                     AdSf:
                                                               Guadalupe                     CAN#: 00000000000000                                               ~
                                                               2                             Block: 0             CB/NCB: 0                      "\. '    0          .-
                                               Legal:      Part of lot 2, AJ Grabey SUbd                                                         til                .,.
                                                  SizeDist: .124                         BR: 2                                      Apx Ag~: o   "')..7:.,~     . .
                                                           Navarro Isd                 FBaths: 2                                    HBaths. o          Appendix 4

New Home Contract
for 1.104 Peggy Lane
     (2SCR-I 200-08)
                                                   •
                                                                                                                                                                                :·




                                                                                                                                    •
                                                                                                                                                                                    j
                                                                                                                                                                                t
                                                                                                                                                                                l
                                                                                                                                                                                I.



                                                                                                                                                                                .!t
                                                                                                                                                                                1
--v"'-'-NV_,_~ou_v...;..u_.L.....;.I...;_'<2;;.;:U....:..-";:..,;;AA=-.;O;;..;O~IN:_::V~O.::,:Vl.~'i.::..,D- - - liWWV U .LLO
                                                                                                                                                     IU.IUUk                    ;:i
                                                                                                                                                                                i
                                               PROMULGAT!=D BY THE TEXAS REAL ESTATE COMMISSION (TREC)                                                                          ~
                                                                                     NEW HOME CONTRACT
                                                                                            (Oomplettd Conatruollon)
                                                                                                          •
                         NOTICE: Not For USG For Condominium Transactions or Oloslnge Prior to Completion of Oonalruct!on
     1. PARTIES:             D R Barz::                                                             Jtnm!ta nann                                      (Seller)
        agrees to sell and convey to ·stag~ J 0 sgott                          . ·                               ..
        - - - - . . . - - (Buyer) and Buyer agre~s to buy fi'orri Seller th€:1 ProP.efW described below.               .
     2. PRQPERTY: Lot             2           1 Blool<                 1         AJ Graboy Sul!diyision No . 1
        Addition, Oily or           f)eguin               I County of               Guadllu,pe .           ·' TEI)(SS,_ known as
        'UQ4 ie~ Lane                                                            781~5 (address/zip code), or.as de!!Crlbad QO
      · attached exhibit, t~gether with: (I) Improvements, ffxfures and all other property locate~ 1haraom and (II) all rights,
        privileges and appurtenances thereto, lneludlng but not limited "to: p~rmlts. eaaem~nt~, and cooperative and
        association memberships. All property sold by tlils contract Is oalled the "Property".
    3. SALES PRIC~:                                                                                                             •
          A. Cash portion of Sales Price payable by auyar at closing ............................•:................... $ ____3~r~ti"""OQ~•...,.0"'-0
          B. Sum of all ffnanclng described below (excluding any loan funding fee
              or mortgage Insurance premium) .....................................,............................................... $              131, soo, oo
          o. Sales Price (Sum of Aand B) ........................................................................................... $           .135 000 00
                                                                                                                                                 r       I


    4. FINANCING: Th$ P9~1on of Sales Price not P{lyable In cash will ba paid as follows: (Check applicable boxes befow)
         0 A. THIRD PARlY FINANOfNG: One or mora third party mortgage loans In the total amount of
                 $                                    (excluding any loan1'un~lng fee or mortgage Insurance premlvm).
                 (1) Property Approval: If the Property does not s'a!fsly the lenders• underwriting requirements ror the loan(s),
                      this contract will t~rmlnate and the bamest money will be refunded to Buyer.                                                 .
                 (2) Flnanotng Approval: (Check one box only)
                     0 {a) This contract Is subject to Buyer befng approved for the financing described In the altaohed Tt)lrd .
                              Party Financing Condition Addendum.
                     D (I:>) This contract Ia not subject to Buyer being approved rorflnanctng and does not lnvolva FHA or VA
                              financing,
         Q B. ASSUMPTION: The assumption of the unpaid principal balance of one or more promissory notes described In
                 the attached TREC Loan Assumption Addendum.
         lXI c. SELLE:~ FINANCIN~: A promissory note from Buyer to Sellar of$ 131,500. oo                                                                       •
                 secured by vendofs and deed of trust liens, and containing the terms and condlllons described In the attached
                 TREO St;~fler F.lnanclng Addendum. If an owner policy of title lnsura~ce Is furnished, ·suyer shall rumlsh Seller
                 with a mortgagee policy of Utle Insurance,
    6. · EARNEST MONEY: Upon execution of this 'Contract by both ~rtles, Buyer shall deposit $.,.,1~·o'""o~o.....,.o.. ,.o. ._._ _ __
         as earnest money with                 _Alamo Witle co rr;ana:Ls Hardtenstein                                                      , as esorow agen~ at
                                          109 North· Biyer                                          Seguin. Wexas 79155
         (address). Buyer shall deposit additional earnest money of$ n/a                                                              Wlth esorow agent within
        _ _ _ days after !he effecttve date of this contract. If Buyer falls to deposit. the e~;1rnest ·mo.nay as required by
         this contract, Buyer will be fn default.
    6. TITLE POLICY AND SURVI:Y:
         A. TITLE POLICY: Seller shall fl.lrnlsh to Buyer at 00 Seller's 0 Buyers expense an owner polloy ot UUa
             Insurance (Title Polley) Issued by &!A.t!Lllaii.llm                                  •                                  ·JIJ.d111U   .L~J.Ll!.
                                                                                                                        •
                                                              1104 ?aqgy La~Et
   Conlract Con~mlng                                         Seguin. 'l'x 791!55                                                   Page 2 ofll 02-13·011
                                                                   (Addrau• of Proparty)
         covenants and documents evldenornq exceptions In the Commitment (Exception Documents) other than th~
          slandard prJnted exoe·puons. Seller authorizes the Title Company to deliver the Commitment and Exception
          Documents to Beyer at Buyer's addres$ shown In Paragraph 21 •. 1f the Oommttment and Exception Documents
          are not delivered to Buyer within the speolfied tlma, the time for delivery will be automatically aidendad up to 1G
          days or the Closing Oafe, whichever Is earlier.
      c. SURVEY:·The survey must be made by a registered professional land surveyor eocaptabla to tho Title Company
          and any fender, (Check one boX" only)
         tEl {1) Wllhln        ·     10            days after the effeollv~ dat~ Qf this contract, SaUer shall furnish to· Buyer
                 and Title company Seller's exl$tlng survey or the ProP.eftY anc,f El Re$1dentlal Real Property Affidavit
                 promulgated by the Texas Department of Insurance (Affidavit). If the existing survey or Artldavltls not
                 acceptable to Title Company or Buyar'slendar Buyer snail obtain a new eurv~y al 121 Sellets 0 Bt:JYer's
                 expense no later than ~ days prtor to Closing Date. If Seller falls to furnish tha ext~Un~ surv'e~ or AffiDavit
                 wlfhln the time prescribed, ·auyer shall obtain a new survey at Seller's expeh!36 no later than a days prior
                 to Closing Date,                                                  .
         0 (2) Wlthfn                           days· after the effec\lve d&te of this oontraot, Buyer shall obtain a new survey
                 at Buyer's expense. Buyer Is deemed to receive the. survey on lha date of actual receipt or the data
                 ~p_eciRed In this paragraph, whichever. Is earlier.                                        ·
         0 {3} Within                              days a~er the effective date of 1hle contract, Seller, at Se.lleta expense.
                 sh~ll furnish a new survey to Buyer.                                    .
      D. OBJECTIONS: Buyer ma~ obJect In wr!Hng to defects, exceptions. or enoultibranoea to ttue: disclosed on the
         survey other than ltams 6A(1) through (7) above; dlso!osed In the Commitment other than Items M(1) through
         {8) above; or which prohibit fhe following use or aollvlly: - . . . .- . - - - - - - - - - - - - -
          Buyer must oblect not later than (I) the closing oate or (II)                              days after Buyer receives th~
          Commitment, Exception Documents. and the survey, whichever ls.earl!ar, euy~ts failure to obJect within the time
          allowed will constitute a waiver of Buyets right to oblect; exaept that the requirements In Schedule c of the
          Commitment are not waived, Provided Seller Is not obligated to Incur any expanse, Se.llar shall oure the timely
          objeollons of Buyer or any third party lender Within 16 days after Seller receives lha obJec;llo.ns and the Closing
          Date will be extended as necessary. If objaotlons are not cured within such 15 day period, this contract will
          terminate and the earnest money will be refunded to Buyer unless Buyer waives the objections.
      E. TITLE NOTICES:                                                     •                                            ·
          (1) ABS~RACT OR TITLE POLICY: Broker advises Buyer to have an abstract of title .oovar!ng the Property
              e>                               •                                                                         •
.
    ·r.
     Conir11ciConcomlnQ
                                                         ll.O if. li'eggy Lantll
                                                       .SfXIUin;      ~x 76155
                                                            {~$of Propeny)
                                                                                                                    Pagt~3of9 02-13.06



             (6) PROPERTY LOC,LWEO IN A Cfu1'HFIGA'fE\1 SERVICE AREA OF A U'riLil'Y SERViCE PROVIDER:
                 NoUce roqulred by §13.257, Wewr Ood&: Th~ 1'\ml property, dtistrlbqd In Paragraph 2, that.you am abQut to
                 purchasa·may be located rna cei8~ water or sewer service area, which Is authorized 6y law to provlda
                 water or sewer service lo UtB )>roperties n·lhCI ceJHRc:~ted area, If your propaJ:tY 1~ loaatad ln a oortlfiOi\led
                 arenthere !llEIY ba special costa or chatgns tllat you will be requlr(Jd to pay befo.~ you oan reoolll~ water or
                 sewer $ftrVlca. lhere may be .a pmiod requhd ro conofruolllnee or o!h~r faclllUas n~ce~sary to provide
                 water or sewer ~arvlce to your prOl'>MY.. Yoo .ere edvlaed to datermlna If lhd property Is In a tmi11flcated area
                 and ccintaot the uHlllV saJVIce pro~r l.a de~Wnfne the costlt1at you WlH be tllt!UIN!'Ope~y. The undersigned a~er hereby
                 ~cknowladges reoalpt of \he roreg~ M&eat or hefore lha execuUoo o( a blndlr!9 tonlract for tha purchase
                 of the teal property deacrlbad In P~~1®h 2 c;q at Ol~lng of pur~lta~e of the real property.
             (7) PUI;ILIC IMPROVEMENT DISTRICTS: tf 1b& Propt)fty fs In a publlo Improvement district, §5,014, Property
                 Codea requires Seller to noury ~ ~ full.oWS! As e purchaser of lhls patce! ()f real pro}>!rty you aM
                 obligated to pay an assesemant to a rn~alHY. or county for an Improvement project undertaken by a
                 pUbl!o lrilproyament dlstrlot uncfer ~ar S'72, local Government Code. The Ecisessmenl may be due
                 annually ar In parlodla lnstellmenlJ. M(h~ PR~JIM. oonc~nhlg. Ute emount. of the SS$essmmt Bnd lhe cJu~
                 da.tea or· that assessment may be: obtain&d tom ~ mttnftlpalfty or Wr.h'lf1 kivyfng ftra asu-SSMellt. lrK!
                 amount of the aasessmanl$ ls subjr,ct th• d'tooga-. Your fall~ue ti> ~a1- Ute as~r~U*!t.& tami nlSGJft.ln !prtlM~ :wtt Q, ffl "ds oonllact. a sepaata wilting, or pitWidad hY Jiffl. S8ller
             makes no other express warmnfl~ &i!lia!t l!fwll ~lgn to Buyar at closing aH asslgnsbla manufatiurer
             warranties.
        D. INSULATION: As required by Fe®rcifTI'ada· CommlssWn ReguraflOM, the' fnl                               •                                                                           •
                                             ·---:.Ei.o:.t Jl.fl~gw· l!iH:·rua.
   Contract Goncom!J\g...__                           -~"              Wx       fi81~~8i                          , . WU{)'!It4!ofill~ llltl.$UI£
                                                             {~tklttua•of;IPml)a!l~ll
                                                        m.
      Col. ENVIRONMENTAl. MATIERS: Buyer ~diJ.Intldl11\atr tl~&.I100Gef:l~l)l ~trwl:ltllinldi.E11 toXI~: ~~n.~~$1Pi.lila!Lq~01Gt!
           asbestos and waste& or ot11er envlronm~al~ or the presenM.!:.of a thnli~t~ned or endangaJed s~ cJ~
         Ito habitat may affect Buyer's lntendOO. use of tfte PruJ!My. tf fiu¥er mr.onoemed aboot these ·matfefBi. sn.
         addendum promu.lgatetl by TREC or requJtiVJ.~tf'~ JH!rl(ea ahookl be used.                                    ,
      H. SEW:R.'S DISCLOSURE: Ext.ept ® oi.YI~~a ~ckmd' In this' r;ontrMt;, Selfo;Jt· tlas no koowwd~ ~ tha
         foUowlng:
          (1) any 11o.odlng of !he Property wfllcn has-:liail:C~< matenm adv'efS.& ~ffiwl: QA Ut& 11M (If too Prop61ty~
        (2) ~ny pending or threatenF.!d IIHge!lm. t1"~1ln. .$-.~M.i2edffQll~;I'J~ntMtr.~~a.
  C, B~OKERS' FEES: All obllgaUons of lf"l~. partli?.a: ~· ~~!l¥1't'n3rnlt. ~f lltmoli:&J~~: Oftll$ eJ:e ~l!lli'9Dn~ rQ; ~ac;nll:a; V«rilfam                         '·
     agreements.                                                                                                                                                     t.
  9. ClOSING:
     A.. The cfo.alng of the sate will be on or b4\tS~                     tW 22                         1 ~~ 'Cf wltfiin 7 dayufter
         ob]ecUons mads under ParagrPph Glllt'r\W~ ~ oumd orw.a'll1.~tl. ~lr.hfwer date ia ·latt~r {C'!o!MD Dam). n
         ellhar party falls to close the sale l!llf ·lt\lll! IOI:®inn:r Oat~. til& oon..a6il'st.tlfln.g f'irty m.v ~JXe!dso the r.emedlas
         (X)ntalned in Pamgraph 16.
     a.  At closing:
         (1) Seller shall ~acute and deliver a. ~~~Olf.all~l\ty                              •                                                                         •
                                                                                                                             ~lHltl



 -··----------~liJ-4 lt'tl\ggy                                           l.rme
   contl'ael concomrng _ _ _ _ _ _. __..tlhtJp.iit\~~-~··_.·;u=g.._._.7~.:~~S~15~l,____
                                                          ~\lloill!~~-¥~·~)
 12. aerrLEMEN! AND OTH!SR. J:XPENSEi~
     A. TI1s followlrl_g expart!lO~ muat bo paid r.J.. ~a~ "(Jl'.t-: ·rc C\'o~tng:
        (1) Exp~nses paya~le by Sellar-{Sellet"tt;E'xpun~):
            (a) Release$· of existing liens, lnol\Jdllg prepttyment pal\llllles and reoordlng fees: rete~ of $eller't loan
                llablllf:y; J~ statements or oerUfi~i pteparatlon of doedi one-half of escrow fee; anti other e>rpense exceeds an amount ~ ~d In ihls contr.aet for such e}l)>ellSa to be prdd by a ~rty. that
          party may tetmlnata this contr®t unt\i~.hl·~ party agr~ io·pay well exce;e. Buyet nmy not pay charg~
          .and feeti expressly j)rbhlblled by FHA- ·v~ T~Vetarana Hoostng A~sfstance Program or olher gawmmental
          loan program regulaUons.
 1~. PRORATIONS AND ROLt.aACKTAXE.S~
     A.· PRORATIONS: Ta"llea for the current-~~ -~enanoe f(f.&S., ·»ssassments, dues alld roors vnl ·ba prOT8led
         through 1he Clos!Jlg Dala, The tax ~aU® may be calculaled taklng fnta Gonslderatlon any change .lo
         eKemptlans that will affect the current~ tax~. Jrtaxes for the current year vary from the ~mount prorated at
         closing, the parties ahf!ll adjust the p~s Ylhoo tax s(al.emenfs for tho current year are available. If Wli!S. are
         not patd at or prior to closing, Buyer wlU.be obtrgat-ad lo pay wxes fur the current year.
     B. ROLLEIACK TAXES: If Seller'6 changa. rn ·u.se at lhe Property prior to cl04lng or denial or~ special use valuation
         on the Property results In additional W.XaSJ pendlles or lnler~t {J.\Gae~smenl!i) tor periods prior to clo$lngl the
         Assassrnents. Wlll be the obUgaUon of S'elfer. ~-allons Imposed by thls par4tgraph wlll sur\tlve cloiing,
 14, CASUALTV LOSS: If any part of th& Pr.opEd] "!;s dcltnaged or destroyed by ffr'e or other casualty after the effective
       date of this Q6ntraata Seller llhall reatora.lha ~to Us prevlous.condlUon as soon as reasonabl~ po!Sslble, but In                    i
       any e-vent by the Closing Dale. If Selter filHs ·~a do so dtJeto factors beyond' Sofl&,-.8 control, Bll}'ar·may (a)                  i
       tennlnate this oonttact and tha aarn~ul f1t0111!¥ IPllt1 b:a ~funded to Buyer {b) extend the· time fpr performance up to             I
       15 deya snd the Closing Date wm b& ext~dedxa MOO&Sary or (o) aonept the. Property rn 1\s damaped condiUan with
       an anstgnment of tnsuran~ proc~G end~ dedit ftom Sbller .at oloslng In the emount of iha deducllble under
       «te (n!~r.snci!S poiicy. &N-ecs (Jbfigatlcrt$ trmlttf.bir.,varagmph are lndapendent of eny other obiTgatrons Df SaBer
     under We tonb~cf.      .                                                                                                               r
 15~ Dt:PAUL.T: lfBuyer-faH$ to OOPIPI1wftkW.IsCG~JlhWi, Buyer will b~ Jn default, and Selle( may (a) enforce fij)eclfia
     perf                                 •                                                                                      •
                           ------~--·----~~~~----~---------------------------~
                                         .Uiti;¥ ~ ~nlZi!
  COntrettCon!:at~riltum!dlmtQfldl!iilJW!IMMl\~WIUW~mtifiJm·
          the earnest money. lf only ona par!tm~e:s.wlilfum~ilMI'illl'nrlli'ltl~ISM'~Inm~awr.mvtqanannalllpr~Jmptlw
         provldo a copy of the dam and· to lht1 Uflet ~\If. Jf es4lql\W agent dfles n(ll r~ve w11ften Clb~ f(j the
         demand from the other parfy wlthln 15 ~s".~uow agen6 rooy fifgllt~ the \W!mstr:nomw tOll¥!&.~~
         demand radttced by the amount of unpaldl~ rntum~d oo b~traff cf llie pany 1~M11g the~ tJWt~
         and ei!C(OW agent may ~y the same: to tha· trecitoJs. ff esm:ow agent OOmJllfe.s Villh lha pc~ of thfu
         paragraph, eaoh party hereby releaao$'. esru:ow. "genU nt~m raiR adom'w cfafms relat~d to the ~JJR:at of tho
          earnest money.
     D. DAMAGES: Any party who wrongfuUy &lli;·ot·~'laes ta srgn a reteas6 am:eptabfa to tlle esoreytr agent wfthfn 1
         days of recetpt of ihe request will b$ r•to tJva cthor pa1ty for liquidated damages of three 11mes the amount of
         U1a ~mast mqno.y.
     e. NOTtCES: Escrow .agant's notiCes Vt"W bB eDWm wl\en sent fn CQITlpfiance wUh Parauraph 21. Motlca of
          objection to the demand wm ba deemed~~ upon raeelpt by escrow agent.
1$, JmPRE.SeNTA'TJO'NS! Sefier reprooent'!l ~.iii llftm Clostng Dale there will be no llerts, 1\Ssessmehts, or sacurlly
     IJlfetesls agatn~f lh~ Property which will ~ b!t~ed ouf ol the salas proceeds. Uany repnasenfaJlon of sener hi
     thfs conlracll$ untrue on the Closing D9te. Sefltlr.wim~alrn~taf:tl~.
20. fEDERAL TAX REQUIREMENTS: If S~rar. l!i. ~;*fl.:relgn ~t:!idlVI\~ £IS: 11119tihad ~ a!SJ~I~~Illn lll\WI, 11Jll'lr $'ellla!T bill3i ~
     deliver an aftkl~lt to Buyer Uta! Sellerli¥ oot,_a,tt~ par.sGtM\.wtl'lmr.nl!llli!fU stlalllwUM~IiHtmllllllt~sn!UJjlrmll:HUb'.
    an amount aufflclent to comply with a~~ tax· tmw· a111a ~m.t~&lr tflnt: sann.e w• fl~AI! tm~l!laft ftr~UI3~t &-~will:~
     together with appropriate tax ronns. lntamaUI.G'!MtiU&t S'BWI~61•ttmiiiiltll!!lll!!: r~l'tJ!IfllG! flll~twwrla'$rrn t:ep~r.t'$11f cturM~ l't11
     excess 9f ef>*lcllled 001ounlsls recelvi!tlfn.th&ifumWMtlbn.
21. NOTICES: AU nollc:$S front one party ~ lfie. ctl'ler must bet In wrltktg and are efteetiva wfmn mailed to,
     hand·dellverod at, ~r transmitted by faoslrolle orCJTecu·onla (roll$mltsfon 11$ foll~v$:                                                                     I

                                                                                                                                                                 .i'
     Toauyer                                                                            To~eller
                                                                                                                                                                  ~
     at:                                                                                ~h                                                                       l.
                                                                                         Jg;m;!.tq Penn
                                                                                                                                                                 I
    J(tl t SS ::fEetB-Du st.l?k~                                                                                                                                 !
    ~ ~troN ctJ1l9.: ljf~Z!-Z.,                                                          ~~guin.        Wflxas 191S5
                                                                                                                                                                 I
     ·relepl1ona: C70'Zl 52!i! ... 3527                                                                                                                          I
                                                                                                                                                                 I
     Facsimile: _ _ _ _ __                                                              rflUiil.mUe:. _ _ _ _ _ _ _ _ _ __

     E-mall:                                                                            e.n1all! _ _ __.,.....__~----




                                                                                                                                                                KW-000026

                                                                       Page 205
                              •                                                                         •
                              --------yib4_"P.,...e_g_gy~La-n~---------

   Cornfi!l:l.CtJr.~ar"lng_                       · tt$Ni¥h "lg        '79155                                     Pagn7Qf9 02-1$-00
                                                  .    (AtJ&e.u or Property)       ·
 2:?. AG~SEtt?eNr Of: PARTIF.S:       ·n,T9 nanfr,oot r.oo!llfmr tha Etnllr(\ s~re(!mtmt of lht=~ parthm and cmnnof be ctmnged
     except by their written egreemant. Addanda Whlth :are a part ot lhftl r.ontracl sre (CheOf( all applicable boxeB):

     0 Third Party financing Condition Addandum                                0 Addendum for "Bt4ck-Up'' Oonlroot
     lit Sellor Financing Addendum                                             0 Environmental A.s$es&ment, Threatened 0\'
                                                                                 Endangered Specles and WetlandS
                                                                                       Addendum
     [J Addendum for Property Subject to                                       0 Addendum rar COe!Sbll Area f1roperly
           Mandatory Membership In an Owners'
           Asaoolallon

     IJ Buyer's Tamj>orary Residential Lease                                   0       Addendum fbr Property LQOated Seaward of
                                                                                       the Gulf ln[raooastal WateJWay
     Q Addendum for Sale of Other Property· b':J                               0 OIMr(lmt}: - - - - - - - -
           BUy&r         .



 23, TERMIAAi10N OP110N: For nom!Qal wn.~\. tf~ t~tJ~.oi'Wbk:h ls 1\emby admcwlledj!ad ~'I S'alktr, and
     Buyafs agreament b1pay Seller$                                    (()ptlonfee)vdWn2.d~~thaeffBotNed'a'!eof ·
     this contract, Sellar grants Buyer the ~lid ~ to tem~!natB \blti wntmct by sMng no~ (If tsnn~1•to
     Sellar wtlhln              days after the eff~qbl!; ~~ tbls c~ If no tJo.1lar amount Is stated ;s U~ OpDI:In F$9
     or If Buyer falls topsy the OpHon F~ wittlbbe~J!~t'$alt ·fll'fo pa~FV>h wiD not.ba a pa« off.llfi; OIMbatt and
     Buyer shafl not have the unreslri~ted ri{J.hr lj:t ~haite tills oonlta!il tf Buyer QWea noUoo of term1nal!On ~ ihe
     lime praacribed, thB Option Fee wHI nnt be.~ JKrwe~. ~1 ear~l tl'~Gl\&y Witt .\tij raTull®d w~ TOO
     OpUon Faa 0 win 0 wlll not be oredW fu· lfre'· sa~ PI:~ ilt ~'1\lll. ~$ trr. ~~ fit.! ~ br ~
     pa""graph ftnd afrl~t1 compllanoo wlltr'Wl&:fUM.·fbr.·pGif:um~n~nr,reqp~tKi.

 24. CONSULT AN ATI'ORNI:Y: Real. est1ite: lkmttsae!l; «l!lloliDmV. g)~~ llt~n:~H iillllVflli0l. etlatliJl lOOJ$ ~.IO®Illffl!~:r
     CAREFULLY. II you do not underetand lha atreae.~t·tfife: oo~nam( ~~nawlK~Illaltlllrmq, IIIEf(O;IRE afll!J~Illr@J.

Buyer's                                                            &lllle(s
                                                                   AUam!fJb;:. _ _ _ _ _ _ _ _ _ _ _ __
Attorney I s : - - - - - - - - - - - -




Tereptrone:                                                        Talepl!on&:

.FaeafmiT&::                                                       Faco!mff~                                                           II.
E-i'Aalt                                                           E-.ma!~--                                                           I




                                                                                                                                      KWw000027

                                                        Page 206
                                  •                                                                                             •
                                                                                                                                                  I(!JI)tW



      -------                                                      1104 Pc.ggy ~tm&~
    Conlr~ ~aoomlno,...__ __,_._,                                Saqu;_n         r   "lfx   7615$
                                                                       {Mifl\lU of PJ'OPorly)




   Thi-s ~ontraot Is subject to Chapter 27 uf tfl~i
   TeJ'W:IiBa~tluuUhlr TOOWI!1kt~i09'1,
    1-B00·260..6732 or (u12) 4f.i9..S644 (htlp://VN/W,Ve(l,$lill~.lk·;US~1ffilire:~I!Ol.Z1~1i\. 'llllf~fiJnnt[GJ?)Mii'olli'IIIRllilJliflliOI.21J!-/r~
                                                                                                                                                             I
  ~---------------                                                                                    -----~                        .
                                                                                                                                              TREO NO. 24·6
· (TAR··I604)  2~18·06                                                                                                                           Page oof 9
            Prod~Wllh ZftlfoJmnl by RE: FO!IJ19Jl~~ ll.C 11!1J261-1!l~r.n   ww Roo.d, Ol~lon ToW(IJ.[llp, Mlehlgan 4a0~5 1'11\W,ZIDfqrm com           DR Barr




                                                                                                                                                                 KW~000028


                                                                             Page 207
                         •   .


                                                                                  •
                                                    110.6.~\'JY ~
                                                   StgyUh       ·~   ·1&15;;<              ......... ·2·!S:J
                                  BROKER INf.~TlOO AND AA1ft:r~lrON oz:·ree               .
 Listing Broker has agreed to pay Other Brolwr                 ..                      . of the _(Of(ll ~ pdoo
 when Listing Broker's foe Is raoalved. Ewaw Agant Is au~d ~an.t,l dfrooted       .II) }~ay· Otf1er f:\~ker tr.am.
 Listing aroker'$ fee at closing.


 Other Brolc13r                                  Ucem.t.aNu.·
 repreaapts   t:l Buyar only aa auye~s agent
              0   St!ll$r asllsllng Broketa aubl:lgsnt.

· Associate


 Broke?s Actdretlg


 City                                State


 facsJmlle


 Emall Address




                                                                     EmaliAddr~
                                 O'PlJON FEE ReCEIPT
 RBCPJp1 ar.$ - - - - - - (OptiMF~h} m~&form of                                               1s acknowlecfaad.

 S&ll!ir or Usttng Broker                                            Onte




                                                                                                 TREC NO. 24-6
                                                                                                      P'rlije~af9




                                                                                                                     KW..Q00029


                                                          Page 208